Citation Nr: 0400748	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-01 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to disability rating in excess of 10 percent for 
tendonitis of the left knee, based on an initial award.


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1995 to 
November 1999.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which granted service 
connection for left knee tendonitis, assigning the disability 
a noncompensable rating, effective from September 2000, the 
date of receipt of the claim, and denied service connection 
for spots in the eyes.  

The veteran expressed his dissatisfaction only with the 
noncompensable rating assigned the left knee disability.  
Following submission of additional evidence, the RO, in a 
November 2002 rating decision, increased the left knee 
disability rating to 10 percent, effective from January 2002, 
the date of the medical evidence showing an increase in the 
disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify you if 
further action is required on your part.  


REMAND

The Board notes that, during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA and implementing regulations 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions. 

In September 2000, the veteran filed a claim for service 
connection for a left knee injury, which was granted and the 
disability was assigned an initial nnoncompensable rating, 
effective from the date of receipt of her claim.  Following 
receipt of the veteran's notice of dissatisfaction with the 
noncompensable rating and submission of additional medical 
evidence, the RO increased the rating to 10 percent, 
effective from January 2002, the date of the medical evidence 
showing an increase in the disability.  A statement of the 
case was issued November 2002; however, it did not contain 
the appropriate VCAA provisions.  Additionally, pursuant to 
VCAA, the veteran has not been notified, in writing, by the 
RO of the evidence VA would provide, and the evidence he 
needed to provide, to support his claim for a disability 
rating in excess of 10 percent, based on an initial award for 
the left knee disability.  That is, VA has failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's claim for service-connected benefits and for a 
disability rating in excess of the initially assigned rating.  
Specifically, VA failed to inform the veteran which evidence 
VA will seek to provide and which evidence the veteran was to 
provide, citing Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

If VA failed to discuss the notice requirement, then VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  In the 
veteran's case, such notification to him has not met the 
standard required under the Quartuccio and Charles cases; 
therefore, this violation of due process must be addressed 
before the Board can move forward with this claim.  

The Board further notes that, during the veteran's recent VA 
medical examination of his left knee disability, which was 
conducted in November 2002, the examiner did not have the 
veteran's medical records to review in conjunction with the 
examination.  VA's duty to assist includes a current 
examination, and medical opinions based on the examination 
results and review of the record.  Also, since this case must 
be remanded, the Board believes that an additional, more 
contemporaneous examination, to include the examining 
physician's review of the entire record, should be undertaken 
prior to a final adjudication of the veteran's claim.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Procelle v. 
Derwinski, 2Vet. App 629, 632 (1992).  

As a reminder, the Board further notes that, where the 
assignment of an initial rating award is at issue, VA must 
consider all evidence of the veteran's disability as is 
necessary to evaluate the severity of the disability from the 
initial grant of service connection to the present, 
particularly since the veteran should be scheduled to undergo 
another VA evaluation examination of his left knee.  It is 
essential, both in the examination and in the evaluation of 
the disability, that each disability be reviewed in relation 
to its history.  See 38 C.F.R. § 4.41.  Where the question 
for consideration is the propriety of the initial and 
subsequent evaluation assigned to the veteran's disability, 
as is the question in this case, evaluation of the medical 
evidence since the grant of the service connection and 
consideration of the appropriateness of "staged rating" is 
require.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

At this point, the Board notes that the RO has effectively 
considered the appropriateness of its initial evaluation 
under the applicable rating criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Subsequent to the directives in this 
remand, the RO should continue to consider "staged ratings" 
in its determination.  

In view of the foregoing, this case is remanded for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein.  In doing 
so, the letter should explain what, if 
any, information (medical or lay 
evidence) is necessary to substantiate 
the claim on appeal.  A general form 
letter, prepared by the RO, not 
specifically addressing the disability 
and entitlement at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated the veteran for his service-
connected left knee disability.  After 
securing the necessary release(s), the RO 
should obtain copies of those records, to 
include all previous x-ray reports, that 
are not already in the claims file, and 
have them associated with the claims 
file.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard.  

3. After associating all relevant records 
received, as noted above, the RO is to 
arrange for the veteran to undergo a VA 
orthopedic examination to determine the 
nature and extent of the service 
connected left knee disability.  All 
indicated tests and studies, including X-
ray studies, are to be performed.  Prior 
to the examination, the claims folder 
must be made available to the examiner 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report of 
the examiner.  All medical findings are 
to be reported in detail.  

The orthopedic examination should include 
range of motion studies, expressed in 
degrees with normal ranges provided for 
comparison purposes, and X-rays taken of 
the veteran's left knee.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
instability, locking, pain on motion, 
weakness, and excess fatigability of the 
left knee.  Additionally, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups and/or with repeated use.  To 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.  
After considering all the symptoms 
attributable to the service connected 
left knee disability, the examiner should 
provide an assessment of the severity of 
the condition, i.e., the extent to which 
that disability interferes with the 
veteran's disability to obtain and retain 
substantially gainful employment.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed, should be set forth in a 
written report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) and 38 C.F.R. § 3.159 (2003), and 
that all requested development has been 
completed (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Thereafter, the RO should 
readjudicate this claim, to include 
consideration of "staged ratings."  See 
Fenderson, 12 Vet. App. at 119.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations, including 
VCAA law and regulations, considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

